PER CURIAM.

ORDER

Lawrence V. Wilder, Sr. requests reconsideration of this court’s rejection of his petition for review as untimely.
On December 10, 2007, the Board denied Wilder’s petition for review and informed Wilder that its decision was final and that any petition for review must be received by this court within 60 calendar days of receipt of the Board’s decision. Wilder states that he received the decision on December 15, 2007.* The court received Wilder’s petition for review on March 3, 2008, 79 days later.
A petition for review must be received by the court within 60 days of receipt of the Board’s final order. 5 U.S.C. *889§ 7703(b)(1). To be timely filed, the petition must be received by this court on or before the date that the petition is due. Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991) (petition is filed when received by this court; court dismissed petition received nine days late). Because Wilder’s petition was not timely received by this court, it must be dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) Wilder’s petition for review is dismissed as untimely filed.
(2) Each side shall bear its own costs.
(3) All pending motions are moot.

 The Board’s records reflect that Wilder received the Board's decision on December 12, 2007. Whether Wilder received the decision on December 12 or December 15, his petition for review is untimely.